Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Hrubiec (Reg. No. 78,162) on 01/08/2021.

Since the previous numbering included two claim 25’s, claims 25 onward have been amended to renumber those claim by incrementing each claim by 1 as indicated below. Claims 13, 21, and 33 (now 34) have been substantively amended, and claims 24, 30 (now 31), and 34 (now claim 35) have been cancelled as follows:

1-12.	(Canceled)

13.	(Currently Amended) A method comprising:
receiving, by one or more processors at a vehicle electronics data broker gateway, a request from a client to exchange data between one or more vehicle electronics certified applications and one or more uncertified applications through one or more application programming interfaces;
selecting, by the one or more processors, a preferred data source from a plurality of redundant data sources for the data based on one or more criterions defined in one or more configuration files, wherein the selected data source includes one of the one or more vehicle electronics certified applications or one of the one or more uncertified applications, wherein the selecting the preferred data source includes:
determining, by the one or more processors, whether the preferred data source is available;
in accordance with a determination that the preferred data source is not available, selecting, by the one or more processors, a next preferred data source from the plurality of redundant data sources for the data based on the one or more configuration files; 
in accordance with a determination that the preferred data source is available, determining, by the one or more processors, whether the data from the preferred data source is valid; and
in accordance with a determination that the data from the preferred data source is valid, selecting, by the one or more processors, the preferred data source for the data;
receiving, by the one or more processors, the data from the selected data source;
converting, by the one or more processors, the data received from the selected data source into a standard format supported by the one or more application programming interfaces; 
storing, by the one or more processors, the converted data received from the selected data source before transmitting the converted data to the client; and
transmitting, by the one or more processors, the stored data to the client, wherein the client includes the other of the one or more vehicle electronics certified applications or the one or more uncertified applications.

14.	(Previously Presented) The method of claim 13, wherein the receiving the request from the client includes:
pre-fetching, by the one or more processors, the data, using a rule based engine to determine a time to pre-fetch the data based on one or more pre-defined rules; or 
pre-fetching, by the one or more processors, the data using a machine learning based engine to learn data fetching conditions for the selected data source to determine a time to pre-fetch the data from the selected data source. 

15.	(Previously Presented) The method of claim 13, further including:
configuring, by the one or more processors, the vehicle electronics data broker gateway based on the one or more configuration files, wherein the one or more configuration files include information defining at least one of: 
identities of clients and servers;
types of data to be collected and under what conditions;
rate of data collection and transmission;
alternate sources of the plurality of redundant data sources for the data and order of data source selection; 
whether or not to predict client data needs and to proactively pre-fetch the data; or
ratification of data sources.

16.	(Original) The method of claim 13, wherein the vehicle electronics data broker gateway is hosted as a certified application onboard a vehicle. 

17.	(Original) The method of claim 13, wherein the vehicle electronics data broker gateway is hosted as an uncertified application. 

18.	(Canceled)

19.	(Canceled) 

20.	(Canceled)

21.	(Currently amended) A system, comprising:
a memory, the memory storing processor-readable instructions; and
one or more processors configured to execute the processor-readable instructions, that when executed configures the one or more processors to perform a method including:
receiving, by a vehicle electronics data broker gateway, a request from a client to exchange data between one or more vehicle electronics certified applications and one or more uncertified application through one or more application programming interfaces; 
selecting, by the vehicle electronics data broker gateway, a preferred data source from a plurality of redundant data sources for the data based on one or more criterions defined in one or more configuration files, wherein the selected data source includes one of the one or more vehicle electronics certified applications or one of the one or more uncertified applications, wherein the selecting the preferred data source includes: 
determining, by the vehicle electronics data broker gateway, whether the preferred data source is available;
in accordance with a determination that the preferred data source is not available, selecting a next preferred data source from the plurality of redundant data sources for the data based on the one or more configuration files; 
in accordance with a determination that the preferred data source is available, determining, by the vehicle electronics data broker gateway, whether the data from the preferred data source is valid; and
in accordance with a determination that the data from the preferred data source is valid, selecting the preferred data source for the data;

converting, by the vehicle electronics data broker gateway, the data received from the selected data source into a standard format supported by the one or more application programming interfaces; 
storing, by the vehicle electronics data broker gateway, the converted data received from the data source before transmitting the converted data to the client; and
transmitting, by the vehicle electronics data broker gateway, the stored data to the client, wherein the client includes the other of the one or more vehicle electronics certified applications or the one or more uncertified applications.

22.	(Previously Presented) The system of claim 21, wherein the receiving, by the vehicle electronics data broker gateway, the request from the client includes:
pre-fetching, by the vehicle electronics data broker gateway, the data using a rule based engine to determine a time to pre-fetch the data based on one or more pre-defined rules; or
pre-fetching, by the vehicle electronics data broker gateway, the data using a machine learning based engine to learn data fetching conditions for the selected data source to determine a time to pre-fetch the data.

23.	(Previously Presented) The system of claim 22, wherein the pre-fetching, by the vehicle electronics data broker gateway, the data includes:
pre-fetching, by the electronics data broker gateway, the data based on a need of the client for use of the data.

24.	(Canceled)

25.	(Previously Presented) The system of claim 21, wherein the method further includes:
configuring the vehicle electronics data broker gateway based on the one or more configuration files, wherein the configuration files include information defining at least one of:
identities of clients and servers;
types of data to be collected and under what conditions;
rate of data collection and transmission;
alternate data sources of the plurality of redundant data sources for the data and order of data selection; 
whether or not to predict client data needs and to proactively pre-fetch the data; or
ratification of data sources.

26.[[25.]]	(Currently Amended) The system of claim 21, wherein the vehicle electronics data broker gateway is hosted as a certified application onboard a vehicle. 

27.[[26.]]	(Currently Amended) The system of claim 21, wherein the vehicle electronics data broker gateway is hosted as an uncertified application. 

28.[[27.]]	(Currently Amended) The system of claim 21, wherein the one or more certified applications reside in one or more avionics line replaceable units or certified hardware modules onboard an aircraft. 

29.[[28.]]	(Currently Amended) The system of claim 28[[27]], wherein the one or more uncertified applications reside in one or more Internet servers, one or more weather servers, one or more mobile 

30.[[29.]]	(Currently Amended) The method of claim 14, wherein the pre-fetching the data includes:
pre-fetching, by the one or more processors, the data based on a need of the client for use of the data.

31.[[30.]]	(Canceled)

32.[[31.]]	(Currently Amended) The method of claim 13, wherein the one or more certified applications reside in one or more avionics line replaceable units or certified hardware modules onboard an aircraft. 

33.[[32.]]	(Currently Amended) The method of claim 13, wherein the one or more uncertified applications reside in one or more Internet servers, one or more weather servers, one or more mobile devices, one or more portable electronics devices, other aircraft, one or more ground centers, or one or more electronic flight bags.

34.[[33.]]	(Currently Amended) A computer-readable medium containing instructions for execution by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform a method including: 

selecting, by the vehicle electronics data broker gateway, a preferred data source from a plurality of redundant data sources for the data based on one or more criterions defined in one or more configuration files, wherein the selected data source includes one of the one or more vehicle electronics certified applications or one of the one or more uncertified applications, wherein the selecting the preferred data source includes: 
determining, by the vehicle electronics data broker gateway, whether the preferred data source is available;
in accordance with a determination that the preferred data source is not available, selecting a next preferred data source from the plurality of redundant data sources for the data based on the one or more configuration files; 
in accordance with a determination that the preferred data source is available, determining, by the vehicle electronics data broker gateway, whether the data from the preferred data source is valid; and
in accordance with a determination that the data from the preferred data source is valid, selecting the preferred data source for the data;
receiving, by the vehicle electronics data broker gateway, the data from the selected data source;
converting, by the vehicle electronics data broker gateway, the data received from the selected data source into a standard format supported by the one or more application programming interfaces; 
storing, by the vehicle electronics data broker gateway, the converted data received from the data source before transmitting the converted data to the client; and


35.[[34.]]	(Canceled)

Response to Arguments
The Applicant’s after-final amendment filed on 12/22/2020 as part of an AFCP request were unpersuasive and communicated to the Applicant during the AFCP interview on 01/08/2021. During the interview, Applicant requested an Examiner’s amendment be entered to roll up the previously indicated allowable subject matter into the independent claims, as is now reflected above in the Examiner’s amendment. Accordingly, in light of the Examiner’s amendment above, the prior art rejections are hereby withdrawn. Likewise, with the renumbering of the claims in the Examiner’s amendment above, the objection to the improper claim numbering is also hereby withdrawn.

Allowable Subject Matter
Claims 13-17, 21-23, 25-30, and 32-34 are allowed as amended above. These claims are renumbered as claims 1-17 on allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126